Exhibit 5.1 LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUM TELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.com FACSIMILE: (213) 384-1035 April 4, 2014 E-Waste Systems, Inc. 1350 East Flamingo, Number 3101 Las Vegas, Nevada89119 Re: E-Waste Systems, Inc. Registration Statement on Form S-8 Ladies and Gentlemen: We have assisted in the preparation of a Registration Statement on FormS-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to an aggregate of 50,000,000 shares of common stock, $0.001 par value per share (the “Shares”), of E-Waste Systems,Inc., a Nevada corporation (the “Company”), authorized for issuance pursuant to the Company’s 2014 Amended Equity Compensation Plan No. 1 (the “Plan”). In connection with this opinion, we have examined originals or copies, certified or otherwise identified to our satisfaction, of (i)the Registration Statement, as filed with the Commission under the Act on the date hereof; (ii)the Plan; (iii)the Certificate of Incorporation of the Company, as amended to date; and (iv)the By-laws of the Company; and such other documents, corporate records and questions of law as we have deemed necessary solely for the purpose of enabling us to render the opinions expressed herein. In our examination, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as facsimile, electronic, certified or photostatic copies, and the authenticity of the originals of such copies. In making our examination of documents executed or to be executed, we have assumed that the parties thereto, other than the Company, had or will have the power, corporate or other, to enter into and perform all obligations thereunder and have also assumed the due authorization by all requisite action, corporate or other, and the execution and delivery by such parties of such documents and the validity and binding effect thereof on such parties.As to any facts material to the opinions expressed herein that we did not independently establish or verify, we have relied upon statements and representations of officers and other representatives of the Company and others and of public officials. The opinion set forth below is subject to the following further qualifications, assumptions and limitations that: E-Waste Systems, Inc. April 4, 2014 Page 2 (a)all Shares will be issued in accordance with the terms of thePlan;and(b) the registrar and transfer agent for the Common Stock will duly register such issuance and countersign the stock certificates evidencing such Plan Shares and such stock certificates will conform to the specimen certificates examined by us. Based upon the foregoing and subject to the limitations, qualifications and assumptions set forth herein, we are of the opinion that the Shares have been duly authorized for issuance and, when delivered and paid for in accordance with the terms of the Plan, the Shares will be validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion with the Commission as Exhibit5.1 to the Registration Statement. In giving this consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section7 of the Act or the rulesand regulations of the Commission promulgated thereunder. Very truly yours, /s/ Gary L. Blum Gary L. Blum Law Offices of Gary L. Blum
